DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 06/13/2020 has been considered.
Response to Arguments
Applicant’s arguments with respect to Kobayashi et al., (US 2018/0158591), in view of Yamakita et al., (2017/0069418) Kojima et al., (US 2018/0286554), and Moriya et al., (2019/0148055) not disclosing or suggesting, novel features of claims 1-19 and 21 as detailed below have been considered and are persuasive.
Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a coil component comprising: 
a core including a winding core part having a shape extending in a constant direction, a first flange part disposed at a first end in an extending direction of the winding core part, and a second flange part disposed at a second end in the extending direction of the winding core part; 
a first electrode part and a second electrode part disposed on the first flange part; 
a third electrode part and a fourth electrode part disposed on the second flange part; and 
a coil including a first wire wound around the winding core part and electrically connected to the first electrode part and the third electrode part and a second wire electrically connected to the second electrode part and the fourth electrode part, 
wherein 
the first flange part and the second flange part each have an inner surface facing toward the winding core part, an outer surface facing toward the side opposite to the inner surface, a lower surface connecting the inner surface and the outer surface, and an upper surface facing toward the side opposite to the lower surface,
the first electrode part includes a lower-surface-side base electrode disposed on the lower surface, and an outer-surface-side base electrode disposed on the outer surface, while the outer-surface-side base electrode has a shape extending from on an end portion of the lower-surface-side base electrode on the outer surface side onto the outer surface, and 
the lower-surface-side base electrode is exposed from the outer-surface-side base electrode on the lower surface side thereof.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-12 and 14-19 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Claim 13 recites, a coil component comprising: 
a core including a winding core part having a shape extending in a constant direction, a first flange part disposed at a first end in an extending direction of the winding core part, and a second flange part disposed at a second end in the extending direction of the winding core part; 
a first electrode part and a second electrode part disposed on the first flange part; 
a third electrode part and a fourth electrode part disposed on the second flange part; and 
a coil including a first wire wound around the winding core part and electrically connected to the first electrode part and the third electrode part and a second wire electrically connected to the second electrode part and the fourth electrode part, 
wherein 
the first flange part and the second flange part each have an inner surface facing toward the winding core part, an outer surface facing toward the side opposite to the inner surface, a lower surface connecting the inner surface and the outer surface, and an upper surface facing toward the side opposite to the lower surface, 
the first electrode part includes a lower-surface-side base electrode disposed on the lower surface, and an outer-surface-side base electrode disposed on the outer surface, while the outer-surface-side base electrode has a shape extending from on an end portion of the lower-surface-side base electrode on the outer surface side onto the outer surface, 
the first flange part and the second flange part each include a side surface connecting the inner surface and the outer surface and connecting the lower surface and the upper surface, 
the first flange part includes a chamfered portion between the upper surface and the outer surface and between the upper surface and the side surface portion, and 
the first flange part includes a small chamfered portion between the inner surface and the upper surface smaller than the chamfered portion.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claim 21 recites, a coil component comprising: 
a core including a winding core part having a shape extending in a constant direction, a first flange part disposed at a first end in an extending direction of the winding core part, and a second flange part disposed at a second end in the extending direction of the winding core part; 
a first electrode part and a second electrode part disposed on the first flange part; 
a third electrode part and a fourth electrode part disposed on the second flange part; and 
a coil including a first wire wound around the winding core part and electrically connected to the first electrode part and the third electrode part and a second wire electrically connected to the second electrode part and the fourth electrode part, 
wherein 
the first flange part and the second flange part each have an inner surface facing toward the winding core part, an outer surface facing toward the side opposite to the inner surface, a lower surface connecting the inner surface and the outer surface, an upper surface facing toward the side opposite to the lower surface, and two side surfaces connecting the inner surface and the outer surface and connecting the lower surface and the upper surface, 
the first electrode part includes a lower-surface-side base electrode disposed on the lower surface, and an outer-surface-side base electrode disposed on the outer surface, while the outer-surface-side base electrode has a shape extending from on an end portion of the lower-surface- side base electrode on the outer surface side onto the outer surface, 
the outer-surface-side base electrode has end edges on both sides in the direction intersecting with the two side surfaces, the end edges on both sides of the outer-surface-side base electrode are located away from the two side surfaces, and 
the first flange part and the second flange part each include a side surface connecting the inner surface and the outer surface and connecting the lower surface and the upper surface, and 
the first flange part includes a chamfered portion between the upper surface and the outer surface and between the upper surface and the side surface.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALCOLM BARNES/
Examiner, Art Unit 2837
8/31/2022




/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837